United States Court of Appeals
                                                                 Fifth Circuit

                                                             FILED
               IN THE UNITED STATES COURT OF APPEALS         June 22, 2004
                       FOR THE FIFTH CIRCUIT
                                                       Charles R. Fulbruge III
                                                               Clerk

                              No. 03-50778
                          Conference Calendar



UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,

versus

JAIME SANTA-NARANJO,

                                      Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                   USDC No. EP-02-CR-1430-5-DB
                       --------------------

Before BARKSDALE, DeMOSS, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Jaime Santa-Naranjo appeals the sentence he received

pursuant to his guilty-plea conviction for conspiracy to possess

and possession with intent to distribute cocaine and aiding and

abetting in violation of 21 U.S.C. §§ 841(a)(1) and (b)(1)(A),

846, and 18 U.S.C. § 2.    Santa-Naranjo argues that his sentence

violates the Eighth Amendment prohibition against cruel and

unusual punishment and his constitutional rights to due process

and equal protection because his sentence was based upon the 34


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 03-50778
                                -2-

kilograms of cocaine that he purchased and carried as a courier,

when he did not know the type or amount of the controlled

substance involved in the transaction.    We review Santa-Naranjo’s

objections for plain error because he raises them for the first

time on appeal.   See United States v. Knowles, 29 F.3d 947,

950-51 (5th Cir. 1994).

     Santa-Naranjo’s sentence is not grossly disproportionate to

his crime and therefore does not violate the Eighth Amendment.

See Harmelin v. Michigan, 501 U.S. 957, 1001-05 (1991).     In

addition, the district court’s imposition of a sentence based

upon the type and amount of controlled substance that Santa-

Naranjo carried was not error, plain or otherwise.    See United

States v. Valencia-Gonzales, 172 F.3d 344, 345-46 (5th Cir.

1999).

     AFFIRMED.